Citation Nr: 0712021	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-37 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the appellant is a surviving spouse for purposes 
of establishing basic eligibility to VA death benefits.  

2.  Entitlement to burial benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The appellant/claimant was a former spouse of the deceased in 
this case, who served on active duty for training (ACDUTRA) 
from March 1962 to September 1962, and died in January 2003.  
The case is before the Board on appeal from a rating decision 
which denied service connection for the cause of her former 
husband's death.  Because the threshold question in any claim 
seeking VA benefits is whether the claimant is a proper 
claimant (See Aguilar v. Derwinski, 2 Vet. App. 21 (1991)), 
and here it has not been established that the appellant is 
the surviving spouse of the deceased (and thus a proper 
claimant for DIC benefits), that is the issue before the 
Board.

The appellant also submitted a document that may be construed 
as a timely notice of disagreement with a decisional letter 
denial of burial benefits.  In addition, the appellant's 
representative filed a timely NOD with the denial of service 
connection for various disabilities for purposes of accrued 
benefits.  It is noteworthy that while those matters require 
further action on the Board's part, they are not yet before 
the Board on appeal, and will not be before the Board unless 
a timely substantive appeal is filed after a statement of the 
case is issued.  The appellant had requested a hearing before 
a Veterans Law Judge.  In correspondence received November 
15, 2004 she withdrew the request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

As was noted above, the threshold question in any claim 
seeking VA benefits is whether the claimant is a proper 
claimant; here it is whether the appellant is the surviving 
spouse of the deceased on whose service the claims for VA 
death benefits are based.  As the death certificate of the 
deceased indicates that he was divorced, there is a 
suggestion in the record that the appellant may not be a 
proper claimant for DIC/accrued benefits.  That matter has 
not been fully addressed by the agency of original 
jurisdiction, and must be resolved prior to merits review of 
the DIC/accrued benefits claims.

The appellant filed a claim seeking burial benefits.  
[Notably, establishing entitlement to burial benefits does 
not require as a prerequisite that she establish she is a 
surviving spouse.]  A decisional letter dated January 12, 
2004 denied burial benefits.  In a communication received 
March 31, 2004, the appellant stated she wanted a traditional 
appeal process with respect to the denial of burial benefits.  
This may clearly be acknowledged as a timely NOD with the 
denial of burial benefits.  Furthermore, a rating decision in 
December 2003 denied service connection for various 
disabilities (for accrued benefits purposes).  The 
appellant's representative filed a NOD in these matters on 
January 15, 2004.  A statement of the case (SOC) has not been 
issued addressing these two matters.  Under Manlincon v. 
West, 12 Vet. App. 238, in such case the Board must instruct 
the RO that these matters remain pending in appellate status, 
and require further action.  It is noteworthy that these 
matters are not before the Board at this time, and will only 
be before the Board if the appellant files a timely 
substantive appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO should advise the appellant of 
what she needs to establish that she is a 
surviving spouse of the deceased (and a 
proper claimant for DIC benefits based on 
his service).  She should also be advised 
of the legal requirements for establishing 
entitlement to accrued benefits.  She 
should have the opportunity to respond.  
The RO should then adjudicate these 
matters.  If surviving spouse status is 
granted, the claims seeking DIC/accrued 
benefits should be reviewed in light of 
the grant, and handled in accordance with 
established appellate practice. If 
surviving spouse status is denied, and the 
appellant files a timely NOD in the 
matter, the RO should issue a SOC in the 
matter, and if the appellant perfects an 
appeal in the matter, it should be 
returned to the Board for appellate 
review.

2.  The RO should issue an appropriate SOC 
addressing the matters of entitlement to 
burial benefits and accrued benefits.  The 
appellant must be advised of the time 
limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  If the appeal in 
these matters is timely perfected, these 
issues should be returned to the Board for 
further appellate consideration.   

The purpose of this remand is to address procedural 
deficiencies.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


